

117 HR 246 IH: To designate the Federal building and United States courthouse located at 180 West Main Street in Abingdon, Virginia, as the “H. Emory Widener, Jr., Federal Building and United States Courthouse”.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 246IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Griffith introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal building and United States courthouse located at 180 West Main Street in Abingdon, Virginia, as the H. Emory Widener, Jr., Federal Building and United States Courthouse.1.DesignationThe Federal building and United States courthouse located at 180 West Main Street in Abingdon, Virginia, shall be known and designated as the H. Emory Widener, Jr., Federal Building and United States Courthouse.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the H. Emory Widener, Jr., Federal Building and United States Courthouse. 